As filed with the Securities and Exchange Commission on July 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments May 31, 2010 (Unaudited) Shares/Principal Amouont Value COMMON STOCKS: 98.9% Australia: 1.8% BHP Billiton, Ltd. - ADR Brazil: 3.8% Companhia Siderurgica Nacional SA - ADR Empresa Brasileira de Aeronautica SA (Embraer) - ADR Gafisa SA Petroleo Brasileiro SA - ADR Vale SA - ADR Weg SA Canada: 2.8% Bank Nova Scotia Cenovus Energy, Incorporated EnCana Corporation China: 2.7% Baidu, Incorporated - ADR (a) China Cosco Holdings Company, Ltd. China Life Insurance Company, Ltd. - ADR China Mobile Hong Kong, Ltd. - ADR China Oilfield Services, Ltd. China Petroleum & Chemical Corporation - ADR CNOOC, Ltd. - ADR Industrial & Commercial Bank of China, Ltd. Weichai Power Company, Ltd. Czech Republic: 0.0% Cez AS Finland: 0.8% Nokia Oyj - ADR France: 3.0% AXA AXA - ADR BNP Paribas SA Total SA - ADR Germany: 5.6% BASF AG - ADR E.ON AG E.ON AG - ADR Siemens AG - ADR Hong Kong: 0.9% Cheung Kong Holdings, Ltd. - ADR India: 0.2% HDFC Bank, Ltd. - ADR ICICI Bank, Ltd. - ADR Reliance Industries, Ltd. GDR 144A Sterlite Industries India, Ltd. - ADR Indonesia: 0.2% Bank Rakyat Tbk PT Bumi Resources Tbk PT International Nickel Indonesia Tbk PT Medco Energi Internasional Tbk PT Telekomunikasi Indonesia Tbk PT - ADR Israel: 0.1% Teva Pharmaceutical Industries, Ltd. - ADR Japan: 4.6% Honda Motor Company, Ltd. - ADR Mitsubishi UFJ Financial Group, Incorporated - ADR Nomura Holdings, Incorporated Panasonic Corporation - ADR Sony Corporation Sumitomo Mitsui Financial Group, Incorporated Malaysia: 0.2% CIMB Group Holdings BHD Genting BHD MMC Corporation BHD Mexico: 1.6% America Movil SA de CV - ADR Grupo Mexico SA de CV Industrias Penoles SA de CV Wal-Mart De Mexico SA de CV - ADR Netherlands: 1.9% Unilever NV - ADR Norway: 0.0% 0 Statoil ASA 5 Philippines: 0.0% Philippine Long Distance Telephone - ADR Poland: 0.1% Bank Pekao SA Bre Bank SA (a) KGHM Polska Miedz SA Russian Federation: 0.1% LUKOIL - ADR OAO Gazprom - Sponsored ADR (a) South Africa: 0.2% Anglo Platinum, Ltd. - ADR MTN Group Ltd. Sasol, Ltd. - ADR South Korea: 0.7% Daewoo Securities Company, Ltd. Daewoo Shipbuilding & Marine Engineering Company, Ltd. Daewoo Shipbuilding & Marine Engineering Company, Ltd. - GDR Hyundai Dept Store Hyundai Heavy Industries Company, Ltd. KB Financial Group, Incorporated - ADR Lotte Shopping Company POSCO - ADR Samsung Electronics Company, Ltd. - GDR 144A(a) Samsung Fire & Marine Insurance Company Samsung Securities Company, Ltd. Shinhan Financial Group Company, Ltd. - ADR SK Energy Company, Ltd. Woori Finance Holdings Company, Ltd. - ADR Woori Investment & Securities Company, Ltd. Spain: 1.4% Banco Santander Central Hispano SA - ADR Switzerland: 7.9% ABB, Ltd. - ADR Credit Suisse Group - ADR Nestle SA Roche Holdings AG Transocean, Ltd.(a) 1 UBS AG (a) 7 Taiwan: 0.3% Advanced Semiconductor Engineering, Incorporated - ADR Asustek Computer Incorporated - GDR (a) Hon Hai Precision - GDR Siliconware Precision Industries, Ltd. - ADR Taiwan Semiconductor Manufacturing Company, Ltd. - ADR Turkey: 0.0% Turkcell Iletisim Hizmet AS - ADR United Kingdom: 2.8% Anglo American Plc - ADR (a) GlaxoSmithKline Plc - ADR Rio Tinto Plc - ADR United States: 55.2% Adobe Systems, Incorporated (a) Anadarko Petroleum Corporation Applied Materials, Incorporated Carnival Corporation Caterpillar, Incorporated Cisco Systems, Incorporated (a) Coach, Incorporated Devon Energy Corporation Dover Corporation EMC Corporation (a) Emerson Electric Company Fortune Brands, Incorporated Freeport-McMoRan Copper & Gold, Incorporated General Electric Company Hewlett-Packard Company Honeywell International, Incorporated Intel Corporation Johnson & Johnson Microsoft Corporation Nordstrom, Incorporation Nucor Corporation Occidental Petroleum Corporation Oracle Corporation PACCAR, Incorporated PNC Financial Services Group, Incorporated PPG Industries, Incorporated Procter & Gamble Company Schlumberger Ltd. Target Corporation Time Warner, Incorporated Union Pacific Corporation United Technologies Corporation Wal-Mart Stores, Incorporated TOTAL COMMON STOCKS - (Cost $353,345,040) PREFERRED STOCKS: 0.6% Brazil: 0.6% Banco Bradesco SA Companhia de Bebidas das Americas (AmBev) - ADR Companhia Energetica de Minas Gerais - ADR Gerdau S.A. - ADR Itau Unibanco Holdings SA - ADR Lojas Americanas SA Vale SA - ADR TOTAL PREFERRED STOCKS - (Cost $1,813,765) MONEY MARKET FUNDS: 0.3% SEI Daily Income Trust Government Fund TOTAL MONEY MARKET FUNDS - (Cost $1,275,538) TOTAL INVESTMENTS - 99.8% (Cost $356,434,343) (b) Other Assets in Excess of Liabilities: 0.2% NET ASSETS: 100.0% ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-income Producing. (b) At May 31, 2010, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 - Summary of Fair Value Exposure at May 31, 2010 (Unaudited) The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs).These inputs are used in determing the value of the Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund's investments carried at fair value: Description Total Level 1 Level 2 Level 3 Equity Common Stock $- Preferred Stock - - Total Equity - Mutual Funds - - Total Investments in Securities $ - Purisima Total Return Fund Schedule of Investments May 31, 2010 (Unaudited) Industry % of Net Assets Oil, Gas & Consumable Fuels 11.1% Metals & Mining 10.1% Commercial Banks 7.1% Machinery 5.2% Software 5.0% Semiconductors & Semiconductor Equipment 4.4% Food Products 4.1% Pharmaceuticals 4.0% Multiline Retail 3.7% Computers & Peripherals 3.7% Chemicals 3.7% Industrial Conglomerates 3.6% Household Durables 3.5% Communications Equipment 3.3% Aerospace & Defense 2.8% Energy Equipment & Services 2.6% Electrical Equipment 2.4% Capital Markets 2.3% Internet Software & Services 2.2% Textiles, Apparel & Luxury Goods 1.8% Road & Rail 1.6% Food & Staples Retailing 1.5% Wireless Telecommunication Services 1.5% Hotels, Restaurants & Leisure 1.5% Automobiles 1.3% Electric Utilities 1.2% Household Products 1.2% Media 1.0% Insurance 1.0% Real Estate Management & Development 0.9% Electronic Equipment & Instruments 0.1% Beverages 0.1% Diversified Telecommunication Services 0.0% Marine 0.0% Total Investment in Securities 99.5% Cash Equivalent 0.3% Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% Purisima All-Purpose Fund Schedule of Investments May 31, 2010 (Unaudited) Principal Amount Value U.S. TREASURY NOTES - 41.0% 5.750%, 08/15/2010 5.125%, 06/30/2011 TOTAL U.S. TREASURY NOTES (Cost $20,479) U.S. TREASURY BILL - 29.8% 0.000%, 12/16/2010 TOTAL U.S. TREASURY BILLS (Cost $14,978) MUTUAL FUNDS - 35.9% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $18,027) TOTAL INVESTMENTS- 106.7% (Cost $53,484) + Liabilities in Excess of Other Assets - (6.7)% NET ASSETS - 100.0% + At May 31, 2010, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes Gross tax unrealized appreciation Net tax unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 - Summary of Fair Value Exposure at May 31, 2010 (Unaudited) The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs).These inputs are used in determing the value of the Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund's investments carried at fair value: Description Total Level 1 Level 2 Level 3 Fixed Income U.S. Treasury Notes $- $- U.S. Treasury Bills - - Total Fixed Income - - Mutual Funds - - Total Investments in Securities $- Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Purisima Funds By /s/ Kenneth L. Fisher Kenneth L. Fisher, President Date7/27/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth L. Fisher Kenneth L. Fisher, President Date 7/27/10 By /s/ Michael Ricks Michael Ricks, Treasurer Date 7/28/10
